 

Exhibit 10.1

 

AMENDMENT NO. 5

 

TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

This Amendment No. 5 to Third Amended and Restated Credit Agreement (this
“Amendment”), dated as of September 11, 2018, is made by and among STONERIDGE,
INC., an Ohio corporation (the “Parent”), STONERIDGE ELECTRONICS, INC., a Texas
corporation (“Electronics”), STONERIDGE CONTROL DEVICES, INC., a Massachusetts
corporation (“Controls”, and together with the Parent and Electronics, the
“Domestic Borrowers”), STONERIDGE ELECTRONICS AB, reg. no. 556442-9388, a
Swedish corporation (“Stoneridge Sweden”, and together with the Domestic
Borrowers, the “Borrowers”), STONERIDGE AFTERMARKET, INC., an Ohio corporation
(“Aftermarket”), ORLACO INC., a Delaware corporation (“Orlaco”) and SRI HOLDINGS
US LLC, a Delaware limited liability company (“SRI Holdings” and, together with
Aftermarket and Orlaco, the “Guarantors”), the the various Lenders (as
hereinafter defined) which are a party to this Amendment and PNC Bank, National
Association, a national banking association, as the administrative agent (in
such capacity, the “Administrative Agent”) and the collateral agent (in such
capacity, the “Collateral Agent”, and together with the Administrative Agent,
the “Agents”).

 

WITNESSETH:

 

WHEREAS, the Borrowers have been extended certain financial accommodations
pursuant to that certain Third Amended and Restated Credit Agreement, dated as
of September 12, 2014 (as amended, supplemented, amended and restated or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrowers, the guarantors party thereto from time to time, the financial
institutions party thereto from time to time, as lenders (the “Lenders”) and the
Administrative Agent;

 

WHEREAS, the parties hereto desire to amend certain provisions of the Credit
Agreement as more fully set forth below.

 

NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, each of the parties hereto hereby agrees as
follows:

 

Section 1               DEFINED TERMS.

 

Each defined term used herein and not otherwise defined herein shall have the
meaning ascribed to such term in the Credit Agreement, as amended by this
Amendment.         

 

Section 2               AMENDMENTS TO THE CREDIT AGREEMENT.

 

The Credit Agreement is hereby amended as follows:

 

2.1           Amendment to Section 8.2.4 (Loans and Investments) of the Credit
Agreement. Section 8.2.4 of the Credit Agreement is hereby amended on the
Amendment Effective Date (as hereinafter defined) by (a) the deletion of “and”
from the end of clause (vii), (b) replacing the “.” at the end of clause (viii)
with “; and”, and (c) the addition of new clause (ix), as follows:

 

 

 

 

“(ix)   Parent may agree to make, and make, investments in one or more funds
previously disclosed to Agent and the Lenders on August 30, 2018, in an amount
not to exceed Ten Million Dollars ($10,000,000) in the aggregate.”

 

Section 3               REPRESENTATIONS AND WARRANTIES.

 

Each Loan Party hereby represents and warrants to the Lenders and the Agents as
follows:

 

3.1           The Amendment. This Amendment has been duly and validly executed
by an authorized executive officer of such Loan Party and constitutes the legal,
valid and binding obligation of such Loan Party enforceable against such Loan
Party in accordance with its terms. The Credit Agreement, as amended by this
Amendment, remains in full force and effect and remains the valid and binding
obligation of such Loan Party party thereto enforceable against such Loan Party
in accordance with its terms, except as such enforceability may be limited by
any applicable bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting creditor’s rights generally and by general principles of equity.

 

3.2           No Potential Default or Event of Default. No Potential Default or
Event of Default exists under the Credit Agreement as of the date hereof and no
Potential Default or Event of Default will occur as a result of the
effectiveness of this Amendment.

 

3.3           Restatement of Representations and Warranties. The representations
and warranties of such Loan Party contained in the Credit Agreement, as amended
by this Amendment, and the other Loan Documents are true and correct on and as
of the Amendment Effective Date as though made on the Amendment Effective Date,
unless and to the extent that any such representation and warranty is stated to
relate solely to an earlier date, in which case such representation and warranty
shall be true and correct as of such earlier date.

 

3.4          Organizational Documents. There have been no changes to the
articles or certificate of incorporation, by-laws, code of regulations,
certificate of formation, limited liability company agreement or other
organizational documents, as the case may be (collectively, the “Organizational
Documents”) of such Loan Party since the most recent certification provided to
the Administrative Agent, and such Organizational Documents remain in full force
and effect as of the Amendment Effective Date.

 

Section 4               CONDITIONS TO EFFECTIVENESS.

 

The date and time of the effectiveness of this Amendment (the “Amendment
Effective Date”) is subject to the satisfaction of the following conditions
precedent:

 

4.1           Execution. The Administrative Agent shall have received
counterparts to this Amendment duly executed and delivered by an authorized
officer of each other party hereto.

 

 2 

 

 

4.2           Good Standing Certificates. The Administrative Agent shall have
received copies of certificates from the appropriate state officials (dated not
more than thirty (30) days prior to the Amendment Effective Date) as to the
continued existence and good standing of each domestic Loan Party in each state
where organized.

 

4.3          Payment of Costs and Expenses. The Borrowers shall have paid all
outstanding and reasonable costs, expenses and the disbursements of the
Administrative Agent and its advisors, service providers and legal counsels
incurred in connection with the documentation of this Amendment, to the extent
invoiced, as well as any other fees payable on or before the Amendment Effective
Date pursuant to any fee letter or agreement with the Administrative Agent.

 

4.4           Other. All corporate and other proceedings, and all documents,
instruments, certificates and other legal matters in connection with the
transactions contemplated by this Amendment shall be reasonably satisfactory in
form and substance to the Administrative Agent and its counsel.

 

Section 5               MISCELLANEOUS.

 

5.1           Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of New York without giving effect to
the conflict of laws rules thereof.

 

5.2           Severability. Any provision of this Amendment which is prohibited
or unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this
Amendment.

 

5.3           Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, and all
of which taken together shall constitute but one and the same instrument.

 

5.4           Headings. Section headings used in this Amendment are for the
convenience of reference only and are not a part of this Amendment for any other
purpose.

 

5.5           Negotiations. Each Loan Party acknowledges and agrees that all of
the provisions contained herein were negotiated and agreed to in good faith
after discussion with the Agents and the Lenders.

 

5.6           Nonwaiver. The execution, delivery, performance and effectiveness
of this Amendment shall not operate as, or be deemed or construed to be, a
waiver: (i) of any right, power or remedy of the Lenders or the Agents under the
Credit Agreement or the other Loan Documents, or (ii) of any term, provision,
representation, warranty or covenant contained in the Credit Agreement or any
other Loan Document. Further, none of the provisions of this Amendment shall
constitute, be deemed to be or construed as, a waiver of any Potential Default
or Event of Default under the Credit Agreement as amended by this Amendment.

 

 3 

 

 

5.7           Reaffirmation. Each Loan Party hereby (i) ratifies and reaffirms
all of its payment and performance obligations, contingent or otherwise, under
the Credit Agreement and each of the other Loan Documents to which it is a party
and (ii) ratifies and reaffirms its grant of security interests and Liens under
such documents and confirms and agrees that such security interests and Liens
hereafter secure all of the Obligations.

 

5.8          Release of Claims. In consideration of the Lenders’ and the Agents’
agreements contained in this Amendment, each Loan Party hereby irrevocably
releases and forever discharge the Lenders and the Agents and their Affiliates,
subsidiaries, successors, assigns, directors, officers, employees, agents,
consultants and attorneys (each, a “Released Person”) of and from any and all
claims, suits, actions, investigations, proceedings or demands, whether based in
contract, tort, implied or express warranty, strict liability, criminal or civil
statute or common law of any kind or character, known or unknown, which such
Loan Party ever had or now has against the Agents, any Lender or any other
Released Person which relates, directly or indirectly, to any acts or omissions
of the Agents, any Lender or any other Released Person relating to the Credit
Agreement or any other Loan Document on or prior to the date hereof.

 

5.9           Reference to and Effect on the Credit Agreement. Upon the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of like import shall mean
and be a reference to the Credit Agreement as amended by this Amendment and each
reference to the Credit Agreement in any other document, instrument or agreement
executed and/or delivered in connection with the Credit Agreement shall mean and
be a reference to the Credit Agreement, as amended by this Amendment.

 

[SIGNATURES FOLLOW] 

 

 4 

 

 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment as of the day and year first above
written.

 

BORROWERS: STONERIDGE, INC.         By: /s/ Robert R. Krakowiak   Name: Robert
R. Krakowiak   Title: Chief Financial Officer and Treasurer         STONERIDGE
CONTROL DEVICES, INC.   STONERIDGE ELECTRONICS, INC.         By: /s/ Robert R.
Krakowiak   Name: Robert R. Krakowiak   Title: Vice President         STONERIDGE
ELECTRONICS AB         By: /s/ Jonathan B. DeGaynor   Name: Jonathan B. DeGaynor
  Title: Managing Director       GUARANTORS: STONERIDGE AFTERMARKET, INC.  
ORLACO INC.         By: /s/ Robert R. Krakowiak   Name: Robert R. Krakowiak  
Title: Vice President         SRI HOLDINGS US LLC         By: Stoneridge, Inc.,
its sole member         By: /s/ Robert R. Krakowiak   Name: Robert R. Krakowiak
  Title: Chief Financial Officer and Treasurer

 

[Signature Page to Amendment No. 5] 

 

 

 

  

AGENTS: PNC BANK, NATIONAL ASSOCIATION, as   the Administrative Agent and the
Collateral Agent         By: /s/ Scott Neiderheide   Name: Scott Neiderheide  
Title: Vice President

 

[Signature Page to Amendment No. 5]

 

 

 

  

  LENDERS:         PNC BANK, NATIONAL ASSOCIATION, as a Lender         By: /s/
Scott Neiderheide   Name:   Scott Neiderheide   Title: Vice President

 

[Signature Page to Amendment No. 5]

 

 

 

 

  JPMORGAN CHASE BANK, N.A., as a Lender         By: /s/ James A. Pitzer   Name:
James A. Pitzer   Title: Executive Director

 

[Signature Page to Amendment No. 5]

 

 

 

 

  COMPASS BANK, as a Lender         By: /s/ Jeffrey Bork   Name: Jeffrey Bork  
Title: Senior Vice President

 

[Signature Page to Amendment No. 5]

 

 

 

 

  CITIZENS BANK, NATIONAL ASSOCIATION, as a Lender         By: /s/ Stephen A.
Maenhout   Name: Stephen A. Maenhout   Title: Senior Vice President

 

[Signature Page to Amendment No. 5]

 

 

 

 

  THE HUNTINGTON NATIONAL BANK, as a Lender         By: /s/ William N. Bartok  
Name: William N. Bartok   Title: Vice President

 

[Signature Page to Amendment No. 5]

 

 

 

  

  U.S. BANK NATIONAL ASSOCIATION, as a Lender         By: /s/ Jarrod Clements  
Name: Jarrod Clements   Title: Vice President

 

[Signature Page to Amendment No. 5]

 

 

 

 

  BMO HARRIS BANK, N.A., as a Lender         By: /s/ Betsy Phillips Young  
Name: Betsy Phillips Young   Title: Director

 

[Signature Page to Amendment No. 5]

 

 

 

 

  KEYBANK NATIONAL ASSOCIATION   (successor to FIRST NIAGARA BANK, N.A.), as   a
Lender         By: /s/ Suzannah Valdivia   Name: Suzannah Valdivia   Title:
Senior Vice President

 

[Signature Page to Amendment No. 5]

 

 

 

 

  FIRST COMMONWEALTH BANK, as a Lender         By: /s/ Stephen J. Orban   Name:
Stephen J. Orban   Title: Senior Vice President

 

[Signature Page to Amendment No. 5]

 

 

 